State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 18, 2014                   105657
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

ANTHONY R. BOTTE JR.,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., McCarthy, Rose, Egan Jr. and Lynch, JJ.

                             __________


     Randolph V. Kruman, Cortland, for appellant.

      Joseph A. McBride, District Attorney, Norwich (Michael J.
Genute of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Chenango
County (Sullivan, J.), rendered October 14, 2011, convicting
defendant upon his plea of guilty of the crime of robbery in the
first degree.

      In satisfaction of a three-count indictment, defendant
pleaded guilty to robbery in the first degree. Under the terms
of the plea agreement, he was to be sentenced to five years in
prison to be followed by five years of postrelease supervision
and was to waive his right to appeal. During the plea
proceedings, County Court agreed to release defendant on a one-
week furlough so that he could spend time with his children
before sentencing, but admonished him that a condition of his
release was that he not consume alcohol or drugs. When he
reappeared for sentencing, it was disclosed that defendant had
tested positive for THC. As a result, County Court imposed an
                              -2-                  105657

enhanced sentence of six years in prison to be followed by five
years of postrelease supervision. Defendant now appeals.

      Defendant argues that County Court erred in imposing an
enhanced sentence without first conducting a hearing to determine
if he, in fact, violated the conditions of his release by smoking
marihuana while he was on furlough. We note that this issue has
not been preserved due to defendant's failure to object to the
enhanced sentence on this basis or to move to withdraw his plea
on this ground (see People v Wachtel, 117 AD3d 1203 [2014], lv
denied ___ NY3d ___ [July 24, 2014]; People v Bucknor, 116 AD3d
1233, 1234 [2014]). In any event, County Court afforded
defendant an opportunity to respond and, given the positive test
results and defendant's admission to smoking marihuana, assured
itself that the enhanced sentence was based upon reliable and
accurate information (see People v Kocher, 116 AD3d 1301, 1302
[2014]; People v Paneto, 112 AD3d 1230, 1231 [2013], lv denied
___ NY3d ___ [June 27, 2014]; People v Saucier, 69 AD3d 1125,
1126 [2010]). Defendant's claim that he smoked marihuana while
in jail does not compel a contrary conclusion under the
circumstances presented here. Therefore, we find no basis to
disturb the sentence imposed.

      Peters, P.J., McCarthy, Rose, Egan Jr. and Lynch, JJ.,
concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court